Citation Nr: 1639840	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether referral on an extraschedular basis under 38 C.F.R. § 3.321(b) is warranted for the issue of entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the right wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1988 to September 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
June 2009 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Anchorage, Alaska.

In an August 2014 Board decision, the Board already denied the issue of entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the right wrist, on a schedular basis only.  Thus, that issue is no longer on appeal before the Board.  

However, in the same August 2014 Board decision, the Board separately remanded the issue of whether referral is warranted for entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the right wrist, on an extraschedular basis under 38 C.F.R. § 3.321(b).  This extraschedular issue is once again before the Board for appellate consideration.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The Court has clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In the present case, the AOJ did not substantially comply with the development requested for the extraschedular issue in the Board's earlier August 2014 remand.  

Specifically, the AOJ did not substantially comply with instruction #1 of the August 2014 Board remand.  The Board requested in instruction #1 for the AOJ to do the following: 

In accordance with the decision in Johnson v. McDonald, F.3d, No. 13-7 104, (Fed. Cir. Aug. 6, 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact on the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made. 

However, the AOJ did not substantially comply with this instruction.  The AOJ erred by issuing a Supplemental Statement of the Case (SSOC) in October 2014 that erroneously framed the issue on appeal as "[e]ntitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities."  In the present case, entitlement to a TDIU is not on appeal and has not been reasonably raised by the evidence of record.  The AOJ went on to discuss whether referral on an extraschedular basis under 38 C.F.R. § 3.321(b) is warranted for the Veteran's service-connected disabilities, but the analysis was rather vague.  Moreover, it was incorrectly conflated with a TDIU analysis.

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  See also Thun, 22 Vet. App. at 117.  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

In the present case, the issue of a TDIU extraschedular rating under 38 C.F.R. § 4.16(b) is not on appeal, as there is no evidence or allegation of unemployability.  The Veteran works full-time as a Navy SEAL / warfare instructor. 

In short, although it will result in additional delay in adjudicating the appeal, a remand is required to ensure compliance with the Board's previous August 2014 remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any recent relevant medical records, for his service-connected disabilities.   Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  

All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  The AOJ should then determine whether referral is warranted to the Director of Compensation Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b), for the issue of an increased rating for the right wrist in excess of 10 percent.    

An extraschedular rating under 38 C.F.R. § 3.321(b)(1), is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are also required.  

The AOJ is advised not to consider whether referral for an extraschedular evaluation for a TDIU under 38 C.F.R. § 4.16(b) is warranted, as there is no evidence or allegation of unemployability due to the Veteran's service-connected disabilities.  At present, the Veteran works full-time as an instructor, teaching military warfare.

In making this determination, the AOJ should address:

(a) Whether referral for extraschedular evaluation under 38 C.F.R. § 3.321(b) is warranted for the Veteran's service-connected right wrist arthritis based on the individual impact of this disability on his disability picture and whether it renders the 10 percent schedular evaluation inadequate.  

(b) Whether referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b) is warranted based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.  The service-connected disabilities for consideration are his left hip arthritis (only from October 2008 to October 2011 as it was severed thereafter); his right wrist arthritis; his thoracolumbar spine arthritis; his cervical spine arthritis; his bilateral plantar fasciitis; and his anomalous atrioventricular conduction.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

(c) In making this determination, the AOJ should consider that the November 2008 and October 2010 VA joint examiners noted significant effects for the Veteran's right wrist on his occupational activities due to decreased manual dexterity and pain.  The Veteran had to be assigned different duties.  He reported that typing, turning doorknobs, and shaking hands all hurt his right wrist.  In a February 2011 and March 2011 private evaluation, Dr. A.W.W., MD., assessed that the Veteran may perform his usual and customary work as a military instructor, despite his right wrist problems.  

The November 2008 VA joint examiner noted significant effects for the Veteran's bilateral plantar fasciitis on his occupational activities due to decreased mobility, problems with lifting and carrying, and pain.  The Veteran had to be assigned different duties.  

The November 2008 VA joint examiner noted significant effects for the Veteran's low back and neck on his occupational activities due to decreased mobility, problems with lifting and carrying, pain, difficulty reaching, and decreased strength.  The Veteran had to be assigned different duties.  

3.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




